32 Ill. App.2d 288 (1961)
177 N.E.2d 425
Sidney Bruce, Homer Cunningham, James Arnold, and William H. Fambro, Trustees of the Second Baptist Church of Freeport, Illinois, Plaintiffs-Appellants,
v.
Robert Hunter, Clara Hunter, George Ervin, Bessie Ervin, Richard Wallace, Susie Wallace, Louis Gossett, Jr., Oscar Morgan, Mamie Farr, Ella Slaughter, John Brumfield, Rosie Brumfield and Lina Nesby, Defendants-Appellees.
Gen. No. 11,520.
Illinois Appellate Court  Second District, First Division.
October 12, 1961.
*289 Samuel L. Dean, Jr., of Rockford, for appellant.
Harold R. Nettles, of Freeport, for appellee.
(Abstract of Decision.)
Opinion by JUDGE DOVE.
Decree affirmed.
Not to be published in full.